           Case 1:10-cv-00699-AT Document 591 Filed 09/15/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X

JAENEAN LIGON, et al.,

                          Plaintiffs,                            12-cv-2274

        - against -

CITY OF NEW YORK, et al.,

                          Defendants.

-------------------------------------------------------------X

KELTON DAVIS, et al.,

                          Plaintiffs,                            10-cv-0699

        - against -

THE CITY OF NEW YORK and NEW YORK
CITY HOUSING AUTHORITY,

                          Defendants.

-------------------------------------------------------------X

DAVID FLOYD, et al.,

                          Plaintiffs,                            08-cv-1034

        - against -

CITY OF NEW YORK,

                          Defendant.

-------------------------------------------------------------X

                                 PLAINTIFFS’ NOTICE OF APPEAL

        Notice is hereby given that Plaintiff Jaenean Ligon, on behalf of herself and all

others similarly situated, Kelton Davis, on behalf of himself and all others similarly


                                                        1
          Case 1:10-cv-00699-AT Document 591 Filed 09/15/21 Page 2 of 3




situated, and David Floyd, on behalf of himself and others similarly situated, appeal to

the United States Court of Appeals for the Second Circuit from the Decision and Order of

the Honorable Analisa Torres entered in this matter on July 30, 2021, granting the Motion

to Seal filed by the Federal Court Monitor in this matter, Peter Zimroth, and denying

Plaintiffs’ Motion to Compel (Ligon v. City of New York, 12-cv-2274, Dkt. No. 482;

Davis v. City of New York, 10-cv-699, Dkt. No. 582, Floyd v. City of New York, 08-cv-

1034, Dkt. No. 844). This appeal is taken from each and every part of the Decision and

Order.

Dated: August 27, 2021
       New York, NY
                                                     Respectfully submitted,


                                                    NEW YORK CIVIL LIBERTIES
                                                        UNION FOUNDATION
                                                By: /s/ Guadalupe V. Aguirre
                                                    Guadalupe V. Aguirre
                                                    Christopher Dunn
                                                    Daniel R. Lambright
                                                    125 Broad Street, 19th Floor
                                                    New York, New York 10004
                                                    (212) 607-3300
                                                    laguirre@nyclu.org

                                                    LATINOJUSTICE PRLDEF
                                                By: /s/ Andrew Case
                                                    Andrew Case
                                                    475 Riverside Drive, Suite 1901
                                                    New York, New York 10115
                                                    (212) 219-3360

                                                    THE BRONX DEFENDERS,
                                                By: Jenn Rolnick Borchetta
                                                    360 E. 161st Street
                                                    New York, New York 10451
                                                    (718) 838-7878

                                                     Attorneys for the Ligon Plaintiffs

                                                2
Case 1:10-cv-00699-AT Document 591 Filed 09/15/21 Page 3 of 3




                                 NAACP LEGAL DEFENSE AND
                                       EDUCATIONAL FUND
                             By: /s/ Jin Hee Lee
                                 Jin Hee Lee
                                 700 14th Street, Suite 600
                                 Washington, DC 20005
                                 202.682.1300

                                  Raymond Audain
                                  Ashok Chandran
                                  Kevin Jason
                                  40 Rector Street, 5th Floor
                                  New York, NY 10006
                                  212.965.2200

                                 THE LEGAL AID SOCIETY
                             By: /s/ Corey Stoughton
                                 Corey Stoughton
                                 99 Water Street
                                 New York, NY 10038
                                 212.577.3300

                                  Attorneys for the Davis plaintiffs

                                  BELDOCK LEVINE & HOFFMAN LLP
                            By:   /s/ Jonathan C. Moore
                                  Jonathan C. Moore
                                  Luna Droubi
                                  Katherine “Q” Adams
                                  Marc Arena
                                  Rebecca Pattiz
                                  99 Park Avenue, PH/26th Floor
                                  New York, NY 10016
                                  212.490.0400

                                  CENTER FOR CONSTITUTIONAL
                                  RIGHTS
                           By:    /s/ Omar Farah
                                  Omar Farah
                                  Samah Sisay
                                  666 Broadway, 7th Floor
                                  New York, NY 10012
                                  212.614.6485

                                  Attorneys for the Floyd plaintiffs

                              3
